DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The instant application is a continuation of US App. 13/577,371 filed 10/29/2012, which is a 371 of PCT/AU11/00092 filed 02/01/2011, which claims foreign priority to AU 2010-904416 filed 10/01/2010 and AU 2010-900457 filed 02/05/2020.
Claim Status
Claims 7-9, 12, 15, 18-21 are amended. Claims 7-15 and 18-21 are under examination. 
Claims 1-6, 19, and 17 are labelled as withdrawn, but do not include any claim limitations. It appears these claims are actually cancelled. The status of every claim must be indicated after its claim number. 37 C.F.R. 1.121(c).
Withdrawn Claim Objections
The following claim objections are withdrawn due to claim amendment:
Claim 7 line 13 “cobaltbased”.  
Claim 8 line 3 “which remove wherein air is removed”.
Claim 19 lines 4-5 and claim 20 lines 2-6 “(a) particles of carbides and/or nitrides and/or borides of zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, and tungsten”. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 7 lines 11-13, claim 12 lines 5-6, claim 15 lines 13-14, claim 18 lines 10-12, claim 19 lines 9-10, and claim 20 lines 11-13 “a ferrous alloy, a steel, a cast iron, a high chromium white iron, a stainless steel, an austenitic-manganese steel, an iron-based superalloy”.
Claim 8 lines 1-4 “steps (a) and (b) are conducted in chamber under vacuum conditions…wherein air is removed from the chamber and an inert gas is supplied into the chamber”.
Response to Declaration from Zinhu Tang and Arguments
112
Applicant's arguments filed February 18, 2021 with respect to the 112(b) rejection over claim 12 have been fully considered but they are not persuasive.
The applicant argues that claim 12 has been amended to address the 112 rejection.
The examiner respectfully disagrees. The claim amendments do not clarify how adding (a) niobium produces particles of niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide or how adding (b) niobium and titanium produces particles of niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide. The claim language does not require that adding (a) niobium only produces (a) particles of niobium carbide and that adding (b) niobium and titanium only produces (b) particles of a chemical mixture of niobium carbide and titanium carbide.
Wragg
Applicant’s Arguments, see pg. 7 paras. 3-6, and the Tang Declaration, see paras. 6-7, filed February 18, 2021, with respect to the rejections of claims 7 and 18 over Wragg have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the slurry is formed by adding particles consisting of uncoated particles, whereas Wragg improves carbide particle wettability by adding a ferrous coating.
Applicant's arguments filed February 18, 2021 with respect to the 35 U.S.C. 103 rejection of claim 20 over Wragg have been fully considered but they are not persuasive.
	The applicant argues the slurry is formed by adding particles consisting of uncoated particles, whereas Wragg improves carbide particle wettability by adding a ferrous coating (Arguments pg. 7 paras. 3-6, Tang Declaration paras. 6-7).
	The examiner respectfully disagrees. Claim 20 lines 1-6 require “a dispersion of refractory material…in a host metal” and lines 13-14 “forming a slurry of the refractory material particles in the host metal”. It requires a dispersion of uncoated particles in a host metal, but it does not require adding uncoated particles to form a slurry. Wragg teaches adding carbide particles to liquid engineering ferrous metal (2:28-47).In Wragg the carbide particles are coated where the coating may have a melting point more than 30°C below the operating temperature of the engineering ferrous metal to which the coated particles are added (2:33-36) or a melting point that matches the operating temperature of the engineering ferrous metal (2:18-26). In either of these teachings the coating would be expected to melt due to its matching or lower melting temperature such that it can be interpreted as being part of the liquid engineering ferrous metal. Therefore, adding the particles to the liquid host metal in Wragg results in a slurry that is a dispersion of refractory material consisting of uncoated particles in a host metal. 
Cornie
Applicant’s Arguments, see pg. 8 para. 5, filed February 18, 2021, with respect to the rejection of claims 7 and 18 over Cornie have been fully considered and are persuasive.  The rejections have been withdrawn. 
	The applicant persuasively argues claims 7 and 18 recite adding particles to the liquid metal, whereas Cornie discloses precipitating refractory particles from a melt.
Applicant’s Arguments, see pg. 9 paras. 4 and 6, and the Tang Declaration paras. 9, 10, 12, filed February 18, 2021, with respect to the rejection of claim 15 over Cornie in view of Wragg have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues a slurry is typically characterized by a higher concentration of solid particulate matter suspended in the melt resulting in a more viscous melt which is harder to mix and pour, whereas a solution has reduced or no suspended particulate matter resulting in a less viscous melt that is easier to pour during casting (Arguments pg. 9 para. 4, Tang Declaration para. 10), a metal melt solution requires a much high temperature as compared to a slurry (Arguments pg. 9 para. 6, Tang Declaration para. 12), and when casting from a solution density control considerations are minimal, while density control during production of a slurry should be considered for optimal dispersion of refractory particles (Arguments paragraph spanning pgs. 9-10, Tang Declaration para. 13).
Applicant's Arguments and the Tang Declaration filed February 18, 2021 with respect to the rejection of claim 12 over Cornie have been fully considered but they are not persuasive.
	The applicant argues Cornie teaches away from forming a slurry because direct stirring of powder is difficult due to erosion of mechanical stirring devices and non-uniform particulate dispersion (Cornie 1:62-69) (Arguments pg. 9 para. 5, Tang Declaration para. 11).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). In Cornie 1:62-69 is directed to “mixing ceramic powders directly into a molten or semi-solid base metal” (1:54-55). While this teaches away from claims 7 and 18, which are no longer rejected over Cornie, it does not teach away from the process of Cornie of adding refractory metal to a base metal to form ceramic precipitates (4:1-7). Cornie teaches forming a composite of ceramics of carbides of Ti, Zr, W, Mo, Hf, V, Nb, Ta, Cr, B, Si, mixtures thereof, or other refractory metals in a Fe, Ni, or Co base metal (2:30-40) with an example of forming a metal-matrix/TiC composite by adding Ti to a metal-carbon alloy melt where the Ti and C react to form a ceramic particulate precipitate, TiC (3:7-17) where as the temperature in the alloy decreased the Ti reacted with C to precipitate TiC particles from the melt (i.e. the base metal alloy is still liquid) (4:17-31) and after precipitation “The ingot was then allowed to cool in the crucible.” (Cornie 4:21-32). When the Ti reacts with the C, TiC particles precipitate in the melt such that a slurry is formed. An ingot is a mass of metal that has been cast such that during this process of Cornie the particles are insoluble in the host material at its casting temperature.
While Cornie goes on to teach remelting to a fully liquid form and reforming by reacting to product a second ingot or net-shaped part (4:52-68), these additional process steps are not required by the process of Cornie. They are all performed after the above cited process of adding ceramic forming material to a melt to precipitate ceramic particles. Therefore it appears that the process of Cornie is substantially similar to that instantly claimed, including forming of a slurry. 
New Grounds
	In light of claim amendments new grounds of rejection is made of claim 15 over Cornie in view of Brupbacher and Davies, of claims 12, 19, and 21 over Brupbacher, of claim 15 over Brupbacher in view of Davies, of claims 12, 19, and 21 over Brupbacher in view of either one of Cornie or Davies, of claim 15 over Brupbacher in view of Cornie and Davies, of claims 7 and 18 over Sifferlen, and of claim 20 over Sifferlen in view of Wragg.
Claim Objections
Claims 7, 9-11, 18, and 20 are objected to because of the following informalities:  
Claim 7 lines 4-8 and 13, claim 9 lines 1-2, claim 10 line 1, claim 11 lines 1-3, and claim 18 lines 3-9 and 12 use inconsistent language. Claim 7 line 4 and claim 18 line 3 “particles of a refractory material”, claim 7 lines 5 and 13 and claim 18 lines 4 and 12 “the particles”, claim 7 line 6, claim 10 line 1, claim 11 lines 1-2, and claim 18 lines 4-5 “the refractory material”, claim 7 lines 6 and 8 and claim 18 lines 5 and 7 “uncoated particles”, claim 9 lines 1-2 “the refractory material particles”, and claim 11 line 3 “the particles of the refractory material” appear to refer to the same thing. For consistency, the same language should be used when referring to the same feature.  
For the purpose of examination claims 7 and 18 will be given the broadest reasonable interpretation of forming a slurry by adding particles of a refractory material to the liquid host metal where the particles of the refractory material consist of: (a) uncoated particles…; and/or (b) uncoated particles… as recited in claim 7 lines 6-10.
Claim 7 line 3 “(a)” and claim 7 line 15 “(b)” refer to process steps. Claim 7 line 6 “(a)” and claim 7 line 8 “(b)” refer to particles. It is customary to use different terminology when referring to different features. For example two of: (a) and (b), (i) and (ii), and (1) and (2) can be used, with one pair referring to the process steps and a different pair referring to the particles. 
Claim 20 lines 7-10 “selecting wherein the density…is selected…and therefore selectively controlling the dispersion…” is grammatically incorrect.
Claim 20 line 11 “the host metal selected from” is better written as “the host metal is selected from”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 lines 6 and 8 and claim 18 lines 5 and 7 “uncoated particles” fails to comply with the written description requirement. The instant specification does not mention or describe uncoated particles. Applicant does appear to have support for forming a slurry by adding 10 to 50 volume % of particles consisting of: (a) carbides and/or nitrides and/or borides of one of zirconium, hafnium, vanadium, niobium, tantalum, chromium, and molybdenum; and/or (b) a chemical mixture of carbides and/or nitrides and/or borides of any two or more of titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, and tungsten. Since the particles “consist of” (a) and/or (b) this language excludes any element, step, or ingredient not specified in the claim, such as a coating on the particles being added to form the slurry. MPEP 2111.03(II).
Claims 8-11 are rejected as depending from claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12 lines 1-4 the limitation “adding (a) niobium or (b) niobium and titanium to a melt containing a host metal in a form that produces (a) particles of niobium carbide and/or (b) particles of a chemical mixture of niobium carbide and titanium carbide” renders the claim indefinite. It is unclear how adding (a) niobium produces particles of niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide. It appears that adding niobium produces only niobium carbide particles. It is also unclear how adding (b) niobium and titanium produces particles of niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide. It appears that adding niobium and titanium produces only a chemical mixture of niobium carbide and titanium carbide. For the purposes of examination claim 12 will be given the broadest reasonable interpretation of adding (a) niobium produces niobium carbide particles or adding (b) niobium and titanium produces a chemical mixture of niobium carbide and titanium carbide particles.
Claims 13 and 14 are rejected as depending from claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 lines 1-3 recite “forming a slurry…”.  Claim 14 depends from claim 12, where amended claim 12 lines 3-5 recite “producing a slurry consisting of (a) particles of niobium carbide and/or (b) particles of a chemical mixture of niobium carbide and titanium carbide in the melt” and claim 12 lines 10-12 recite “alloying the melt to solidify to form the solid hard metal material”. It appears that all of the limitations of claim 14 are recited in amended claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wragg (US 5,720,830).
Regarding claim 20, Wragg teaches a method of forming an engineering ferrous metal with a distribution of carbides (1:8-20) comprising adding coated carbide particles to liquid engineering ferrous metal (i.e. forming a slurry of a dispersion of refractory material particles of carbides in a host metal; 2:28-47) that is preferably steel or cast iron (i.e. wherein the host metal is a ferrous alloy; 5:5-6) then casting the engineering ferrous metal into a mold (i.e. pouring the slurry into a mold and forming a casting; 8:49-50) where the carbide particles comprise Cr, Mo, Ti, W, Nb, V, or mixtures thereof or mixed carbo-nitrides (i.e. (a) particles of carbides of Cr, Mo, W, Nb, V, and mixtures thereof and/or (b) particles of a chemical mixture of carbides and nitrides of Ti, V, Nb, Cr, Mo, and W; 4:29-32), and the density of the carbide particles is matched to the engineering ferrous metal (i.e. host metal) (i.e. selecting the density of the carbide particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the carbide particles in the matrix to form a uniform dispersion; 1:46-62, 2:28-32, and 8:23-27). 
Wragg teaches the coating on the carbide particles has a melting point that matches the operating temperature of the engineering ferrous metal (2:18-27) or is more than 30°C below the operating temperature of the engineering ferrous metal to which the coated particles are added (2:33-36).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the process of Wragg of adding coated carbide particles to a liquid engineering ferrous metal to form a dispersion or refractory material of uncoated particles in a host metal because the melting point of the coating matches or is below that of the operating temperature of the engineering ferrous metal (Wragg 2:18-27, 2:33-36) where upon addition of the coated particles the coating melts and becomes part of the liquid engineering ferrous metal (i.e. host metal), forming a dispersion of uncoated particles in a host metal.
Claims 12-14, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182).
Regarding claims 12 and 14, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (i.e. adding refractory material to a melt containing a host metal in a form that produces refractory particles; 4:1-7) then forming ingots of the composite having precipitate particles throughout the casting (i.e. allowing the melt to solidify to form the solid hard metal material to produce a slurry with the ceramic particles suspended in the melt; 4:31-36) to form a volume percent of ceramic particles in the composite of about 5 to 60% (2:57-61) where the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40) where the base metal can be cast iron, carbon steels, stainless steels, and iron-base superalloys (i.e. the host metal selected from a ferrous alloy; 2:35-40) where the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles are insoluble in the host metal at its casting temperature; 4:21-31) in the form of an ingot (i.e. pouring the slurry into a mould and forming a casting of the component) (4:60-61). 
Iron alloys have a density of about 7.8-8 g/cm3. NbC has a density of 7.8 g/cm3. The similarity of density of the iron base metal alloy (2:35-40) and the ceramic particles of niobium carbide (2:30-4) results in the weight % of particles being substantially similar to the volume % of the particles. Cornie teaches about 5 to 60 vol% of ceramic particles in the composite (2:57-61) where a substantially similar wt% overlaps with that instantly claimed.  Therefore, Cornie teaches a range of about 5-60 wt% of NbC. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Cornie teaches adding niobium to produce carbides of niobium (2:30-40 and 4:1-7). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Cornie.
Regarding claim 19, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramics are preferably carbides of titanium, zirconium, tungsten, molybdenum, hafnium, vanadium, niobium, tantalum, chromium, and mixtures thereof (i.e. (a) particles of carbides of Zr, Hf, V, Nb, Ta, Cr, Mo, and W and/or (b) particles of a chemical mixture of carbides of any two or more of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W; 2:30-40) in the form of a thin strip, a tube, a rod, a flat plate, multiples shapes thereof, multiple pellets, flakes or other shapes, a stream of liquid metal, a continuous or discontinuous stream of gas, or multiple streams of liquid or gas (4:8-16) (i.e. adding any one or more of the nine transition metals Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W to a melt of a host metal in a form that produces particles of carbides of any one or more of the nine transition metals) to form a volume percent of ceramic particles in the composite of about 5 to 60% (i.e. in a range of 5 to 50 vol% of the total volume of the hard metal material; 2:57-61) then forming ingots of the composite having precipitate particles throughout the casting (2:53-56 and 4:31-36) and cooling (i.e. allowing the melt to solidify to form the solid hard metal material; 5:65-68) where the base metal is ferrous such as cast iron, stainless steel, or an iron-base superalloy (i.e. the host metal is selected from a ferrous alloy; 2:35-40) and the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles are insoluble in the host metal at its casting temperature; 4:21-31) in the form of an ingot (i.e. allowing the melt to solidify to form the solid hard metal material) (4:60-61). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 21, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramics are preferably carbides of niobium (2:30-40) and the base metal is a ferrous matrix such as cast iron, carbon steel, stainless steel, or iron-base superalloy (2:35-40) (i.e. adding niobium to a melt of a ferrous alloy comprising carbon and thereby forming particles of niobium carbide) to form a volume percent of ceramic particles in the composite of about 5 to 60% (2:57-61) then forming ingots of the composite having precipitate particles throughout the casting (2:53-56 and 4:31-36) and cooling (5:65-68). 
Iron alloys have a density of about 7.8-8 g/cm3. NbC has a density of 7.8 g/cm3. The similarity of density of the iron base metal alloy (2:35-40) and the ceramic particles of niobium carbide (2:30-4) results in the weight % of particles being substantially similar to the volume % of the particles. Cornie teaches about 5 to 60 vol% of ceramic particles in the composite (2:57-61) where a substantially similar wt% overlaps with that instantly claimed.  Therefore, Cornie teaches a range of about 5-60 wt% of NbC. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182) as applied to claim 12 above, and further in view of either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Cornie teaches ceramic particles that are preferably carbides of mixtures of titanium and niobium (2:30-40) with a cobalt base metal (2:35-40).
Cornie is silent to the particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the titanium and niobium mixed carbides of Cornie to be Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the titanium and niobium mixed carbides of Cornie to be Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182) in view of Brupbacher (US 4,710,348) and Davies (US 6,139,658).
Regarding claim 15, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal (i.e. host metal) to form ceramic precipitates (4:1-7) then forming ingots of the composite having precipitate particles throughout the casting (i.e. casting; 2:53-56 and 4:31-36) where the ceramic particles are preferably carbides of a mixture of titanium and niobium (i.e. a chemical mixture of niobium carbides and titanium carbides; 2:30-40) and the base metal is ferrous such as cast iron, stainless steel, or an iron-base superalloy (i.e. the host metal is selected from a ferrous alloy; 2:35-40) where the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles of NbTiC are insoluble in the ferrous alloy at its casting temperature; 4:21-31) in the form of an ingot (i.e. pouring the slurry into a mould and forming a casting of the component) (4:60-61). 
Cornie is silent to adding niobium and titanium in a form of ferro-niobium-titanium.
Brupbacher teaches a method of in-situ precipitation of ceramic material in a metallic matrix (1:9-14 and 2:60-64) comprising reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38). This reads on one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cornie to add the titanium and niobium as an alloy with the iron matrix material (i.e. ferro-niobium-titanium) because it is cheaper to react the alloys than elemental powders (Brupbacher 5:48-65). Brupbacher teaches in-situ precipitation of ceramic material in a metallic matrix (1:9-14 and 2:60-64) can be achieved by either reacting alloys (5:48-65 and Fig. 1, Group B) or by reacting an alloy with an elemental powder (5:66-68 and 6:1-11 and Fig. 1, Group C) (i.e. the method of Cornie, 4:1-7). It is prima facie obvious to substitute art recognized equivalents known for the same purpose. MPEP 2144.06(II).  
Cornie is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Cornie to select the density of the ceramic carbide particles to match that of the iron base metal alloy (Cornie 2:30-40) because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claims 12-14, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348).
Regarding claims 12, 14, 19, and 21, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy (claims 12 and 21), the formed particles are a range of 10 to 50 volume % (claim 19)) (4:53-60) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43) manufactured by Group C of reacting a premixed alloy containing one reactive species and the matrix metal with an elemental powder of the second reactive species (5:66-68, 6:1-11, Fig. 1) using a liquid state reaction where a powder of one or the reactive species is added to a liquid metal containing the second reactive species and the matrix metal (Fig. 1) in which an insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54) where the one reactive species mixed as an elemental powder is B, C, N, Ti, Mo, W, Nb, V, Zr, Cr, or Hf (i.e. adding (a) Nb or (b) Nb and Ti to a melt consisting of a host metal) (4:9-22, 5:66-68, 6:1-11, Fig. 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Brupbacher teaches adding niobium to produce carbides of niobium (4:9-22, 5:66-68, 6:1-11, Fig. 1). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Brupbacher.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) as applied to claim 12 above, and further in view of either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Brupbacher teaches ceramic particles of carbides of Ti and Nb (4:9-22) with a Ni, Co, or Fe base metal (4:34-43).
Brupbacher is silent to particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form titanium and niobium mixed carbides in Brupbacher of Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form titanium and niobium mixed carbides in Brupbacher of Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of Davies (US 6,139,658).
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43) manufactured by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claims 12, 14, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of either one of Cornie (US 4,853,182) or Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claims 12, 14, 19, and 21, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy (claims 12 and 21), the formed particles are a range of 10 to 50 volume % (claim 19)) (4:53-60) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43) manufactured by Group C of reacting a premixed alloy containing one reactive species and the matrix metal with an elemental powder of the second reactive species (5:66-68, 6:1-11, Fig. 1) using a liquid state reaction where a powder of one or the reactive species is added to a liquid metal containing the second reactive species and the matrix metal (Fig. 1) in which an insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54) where the one reactive species mixed as an elemental powder is B, C, N, Ti, Mo, W, Nb, V, Zr, Cr, or Hf (i.e. adding (a) Nb or (b) Nb and Ti to a melt consisting of a host metal) (4:9-22, 5:66-68, 6:1-11, Fig. 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Brupbacher teaches a list of ceramic particles including carbides of Nb and Ti (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to forming the carbides by adding Nb or Nb and Ti.
Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (1:11-13) by adding a refractory metal (i.e. Ti and/or Nb) to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to add Nb or Nb and Ti to a base metal because it forms a composite with extremely high wear resistance (Cornie 2:41-44) where the precipitates are evenly distributed throughout the samples produced (Cornie 3:12-14) and the process can be utilized for all base metal alloys where these is a constituent in sufficient content to react with a secondary material addition to product a precipitated phase which modified one or more properties (Cornie 4:41-51).
As an alternative to Cornie, Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where in addition to reacting carbon and titanium, niobium may be present as a reactable material to form NbTiC (3:14-24).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to add Nb and Ti to a base metal because adding in an additional reactable material (Davies 3:14-24) improves control of the density of the product alloy relative to the melt metal, improving uniformity when the densities are substantially similar (Davies 3:53-67, 4:1-21). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of Cornie (US 4,853,182).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Brupbacher in view of Cornie teaches adding niobium to produce carbides of niobium (Brupbacher 4:9-22, 5:66-68, 6:1-11, Fig. 1; Cornie 2:30-40 and 4:1-7). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Brupbacher in view of Cornie.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of either one of Cornie (US 4,853,182) or Davies (US 6,139,658) as applied to claim 12 above, and further in view of either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Brupbacher in view of either one of Cornie or Davies teaches ceramic particles of carbides of Nb and Ti (Brupbacher 4:9-22) formed by adding Nb and Ti (Cornie 2:30-40; Davies 3:14-24) to a Ni, Co, or Fe base metal (Brupbacher 4:34-43).
Brupbacher in view of either on of Cornie or Davies is silent to particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form titanium and niobium mixed carbides in Brupbacher in view of either one of Cornie or Davies of Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form titanium and niobium mixed carbides in Brupbacher in view of either one of Cornie or Davies of Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of Cornie (US 4,853,182) and Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43) manufactured by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher teaches ceramic particles (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to adding Nb or Nb and Ti to form carbides.
Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (1:11-13) by adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to add Nb or Nb and Ti to a base metal because it forms a composite with extremely high wear resistance (Cornie 2:41-44) where the precipitates are evenly distributed throughout the samples produced (Cornie 3:12-14) and the process can be utilized for all base metal alloys where these is a constituent in sufficient content to react with a secondary material addition to product a precipitated phase which modified one or more properties (Cornie 4:41-51).
Brupbacher in view of Cornie is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher in view of Cornie to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43) manufactured by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher teaches ceramic particles (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to adding Nb or Nb and Ti to form carbides.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where in addition to reacting carbon and titanium, niobium may be present as a reactable material to form NbTiC (3:14-24).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to add Nb and Ti to a base metal because adding in an additional reactable material (Davies 3:14-24) improves control of the density of the product alloy relative to the melt metal, improving uniformity when the densities are substantially similar (Davies 3:53-67, 4:1-21). 
Brupbacher is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Brupbacher to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claims 7-9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sifferlen (US 3,728,108).
Regarding claims 7 and 18, Sifferlen teaches reinforced composite alloys having a base metal with insoluble particles (i.e. the particles are insoluble in the host metal at its casting temperature) dispersed in a homogeneous manner (1:16-25) with a base metal of Ni, Fe, of Co alloys (i.e. a host metal ferrous alloy, Ni-based superalloy, or cobalt-based superalloy) (2:59-61) and particles such as TiC, WC, ZrC, TaN, TiN, ZrN, HfB2, TaB2, TiB2, and ZrB2 in an amount of 0.5 to 20 vol% (i.e. 10-50 volume % particles of a refractory material with the refractory material consisting of uncoated particles of carbides and/or nitrides and/or borides of one of Zr, Hf, V, Nb, Ta, Cr, and Mo)(2:30-41) formed by adding particles to the molten base metal with stirring (3:6-22, 7:8-20) to form an intimate mixture of a liquid phase of metal and a solid phase of particles (i.e. forming a slurry consisting of a hard metal material) (87:26-30) followed by transferring under a vacuum and casting (i.e. pouring the slurry into a mold and forming a casting of the component in an inert atmosphere (claim 7) or allowing the slurry to solidify to form a solid hard metal material (claim 18)) (3:23-31) such that the product formed is degasified and cast (3:37-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Sifferlen teaches transferring the homogeneous composite mixture of base metal and particles under vacuum (3:23-28) where the apparatus includes a closed crucible E connected to a vacuum chamber J for desorbing or degasifiying that is also connected to the casting arrangement (i.e. steps (a) and (b) are conducted in a chamber under vacuum conditions) (4:54-71, Fig. 1).
Regarding claim 9, Sifferlen teaches particles between 100 A and 10 um (2:30-32). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sifferlen (US 3,728,108) as applied to claim 1 above, and further in view of Wragg (US 5,720,830).
Regarding claim 10, Sifferlen is silent to the thermal contraction of the refractory material relative to the host metal.
Wragg teaches forming an engineering ferrous metal with a distribution of carbides (1:8-20) by adding carbide particles to liquid engineering ferrous metal (1:28-47) where the alloy carbide particles have a very low coefficient of thermal expansion compared to the coefficient of thermal expansion of engineering ferrous materials (4:52-58).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Sifferlen for the particles to have a very low coefficient of thermal expansion relative to the base metal because it prevents high stresses on cooling, causing dislocations to form, and leading to thermal fatigue (Wragg 4:52-58). 
Regarding claim 11, Sifferlen teaches the particles are dispersed in a homogeneous manner in the base metal (1:20-22, 9:11-12), but is silent to selecting the density of the refractory material compared to the density of the host metal in the liquid state to control the dispersion of the particles of the refractory material in the host metal.
Wragg teaches forming an engineering ferrous metal with a distribution of carbides (1:8-20) by adding carbide particles to liquid engineering ferrous metal (1:28-47) by matching the density of the carbide particles to the engineering ferrous metal (1:46-62, 2:28-32, 8:23-27).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Sifferlen to match the density of the particles to the base metal because it promotes s uniform distribution of the particles in the liquid engineering ferrous metal which is retained when the metal solidified (Wragg 1:54-57) and it avoids segregation of the particles (Wragg 8:23-27). 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sifferlen (US 3,728,108) in view of Wragg (US 5,720,830).
Regarding claim 20, Sifferlen teaches reinforced composite alloys having a base metal with insoluble particles (i.e. the particles are insoluble in the host metal at its casting temperature) dispersed in a homogeneous manner (1:16-25) with a base metal of Ni, Fe, of Co alloys (i.e. a host metal ferrous alloy, Ni-based superalloy, or cobalt-based superalloy) (2:59-61) and particles such as TiC, WC, ZrC, TaN, TiN, ZrN, HfB2, TaB2, TiB2, and ZrB2 in an amount of 0.5 to 20 vol% (i.e. 10-50 volume % particles of a refractory material with the refractory material consisting of uncoated particles of carbides and/or nitrides and/or borides of one of Zr, Hf, V, Nb, Ta, Cr, and Mo)(2:30-41) formed by adding particles to the molten base metal with stirring (3:6-22, 7:8-20) to form an intimate mixture of a liquid phase of metal and a solid phase of particles (i.e. forming a slurry consisting of a hard metal material) (87:26-30) followed by transferring under a vacuum and casting (i.e. pouring the slurry into a mold and forming a casting of the component in an inert atmosphere (claim 7) or allowing the slurry to solidify to form a solid hard metal material (claim 18)) (3:23-31) such that the product formed is degasified and cast (3:37-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Sifferlen teaches the particles are dispersed in a homogeneous manner in the base metal (1:20-22, 9:11-12), but is silent to selecting the density of the refractory material compared to the density of the host metal in the liquid state to control the dispersion of the particles of the refractory material in the host metal.
Wragg teaches forming an engineering ferrous metal with a distribution of carbides (1:8-20) by adding carbide particles to liquid engineering ferrous metal (1:28-47) by matching the density of the carbide particles to the engineering ferrous metal (1:46-62, 2:28-32, 8:23-27).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Sifferlen to match the density of the particles to the base metal because it promotes s uniform distribution of the particles in the liquid engineering ferrous metal which is retained when the metal solidified (Wragg 1:54-57) and it avoids segregation of the particles (Wragg 8:23-27). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-15 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 38 of copending Application No. 15/106,528. 
Claims 37 and 38 of App. No. 15/106,528 teach a method of casting a composite comprising 5-50 vol% of refractory particles in a slurry with a density within 20% of the density of the metal host and the particles comprise niobium or niobium and titanium carbides. 
This is a provisional nonstatutory double patenting rejection.
Related Art
Lopetegui (US 2004/0241032)
	Lopetegui teaches reinforced metallic material ([0013], [0015]) where (MoTi)C type solid particles are easily wet by molten alloys based on Fe, Ni, or Co ([0016], [0031]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735